United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2048
                                   ___________

Gary M. Lane,                            *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
Sarpy County, a body corporate,          *
                                         *
             Defendant.                  *
                                         *
Patricia J. Bramhall, individually       *
and in her official capacity as a        *
deputy county attorney for Sarpy         *
County; Marcy Tague, individually        *
and in her official capacity as an       *   Appeal from the United States
employee and agent of Sarpy County,      *   District Court for the
                                         *   District of Nebraska
             Appellees.                  *
                                         *
Larry Hellwig, individually and in his   *
official capacity as a Sarpy County      *
Deputy Sheriff; Michael A. Tobey,        *
individually,                            *
                                         *
             Defendants.                 *
                                         *
Michael L. Munch, individually and       *
in his official capacity as County       *
Attorney for Sarpy County,               *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: November 20, 1998

                                   Filed: January 13, 1999
                                    ___________

Before McMILLIAN, WOLLMAN and HANSEN, Circuit Judges.
                         ___________

McMILLIAN, Circuit Judge.

       Gary M. Lane (plaintiff) appeals from a final judgment entered in the United
States District Court1 for the District of Nebraska dismissing his constitutional claims
brought pursuant to 42 U.S.C. § 1983 against Sarpy County, Nebraska, and various
officials and employees of Sarpy County (collectively defendants). Lane v. Sarpy
County, No. 8:CV97-00013 (D. Neb. Mar. 24, 1998) (order and judgment); id.
(Mar. 24, 1998) (memorandum opinion); id. (Oct. 29, 1997) (memorandum and order).
For reversal, Lane argues that the district court erred in holding that qualified
immunity protects defendants from § 1983 liability for errors made in the preparation
and execution of an arrest warrant intended for another “Gary M. Lane.” For reasons
stated below, we affirm.

       Jurisdiction in the district court was proper based upon 28 U.S.C. §§ 1331, 1343.
Jurisdiction in this court is proper based upon 28 U.S.C. § 1291. The notice of appeal
was timely filed pursuant to Fed. R. App. P. 4(a).

      As indicated above, this is a case of mistaken identity. It is undisputed in the
present case that defendants mistakenly arrested and detained plaintiff for



      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                          -2-
approximately six hours, believing him to be a different individual with the same
name. As a result, plaintiff brought this action alleging, among other things, that
defendants violated his constitutional rights under the Fourth and Fourteenth
Amendments. Thereafter, defendants filed motions for summary judgment and to
dismiss the complaint.

        In granting defendants’ motions for summary judgment, the district court noted
that negligent conduct does not give rise to a due process claim pursuant to § 1983.
Lane v. Sarpy County (Mar. 24, 1998) (memorandum opinion), slip op. at 2 (citing
Davidson v. Cannon, 474 U.S. 344, 347 (1986); Daniels v. Williams, 474 U.S. 327,
328 (1986) (“[T]he Due Process Clause is simply not implicated by a negligent act of
an official causing unintended loss of or injury to life, liberty, or property.”)). The
district court held in the present case that it is beyond genuine dispute that the conduct
of each of the defendants was at most negligent and did not rise to the level of
recklessness; consequently, plaintiff could not establish a due process violation under
the Fourteenth Amendment. Id. at 2-3 (“While Munch may have been negligent in
failing to discover the discrepancy in the file, the evidence does not support plaintiff’s
claim that Munch was reckless.”); id. (Oct. 29, 1997), slip op. at 19-20 (“The evidence
shows no more than the individual who prepared the warrant mistakenly included
plaintiff’s driver’s license number, birth date, and physical description.”). The district
court also opined that, “even if the alleged false statements were removed from the
affidavit, the remaining evidence would be sufficient to support a finding of probable
cause to issue the warrant. Thus, plaintiff has failed to establish a violation of his
Fourth Amendment rights based on the precepts of [Franks v. Delaware, 438 U.S. 154
(1978)].” Id. at 20.

        We agree with the district court that plaintiff cannot establish a constitutional
violation, even when the evidence is viewed in the light most favorable to plaintiff and
all reasonable inferences are resolved in his favor. See, e.g., Baker v. McCollan, 443
U.S. 137, 145-46 (1979) (law enforcement officers executing arrest warrants are not

                                           -3-
constitutionally required to investigate independently every claim of innocence,
including claims of mistaken identity). Because plaintiff cannot establish a
constitutional violation, defendants are entitled to summary judgment based on
qualified immunity.

       In sum, we conclude upon careful review that the district court’s analysis of this
case is correct. In our opinion, no further discussion is necessary. The judgment of
the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-